Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 07/01/2022 has been entered. Claims 1-19 remain pending in this application. Claims 1-6, 9-11, and 14-16 have been amended. Applicant's amendments to the claims and specification have overcome each and every objection, 101 rejection, and 112(b) rejection set forth in the Non-Final Office Action mailed 04/01/2022.

Response to Arguments
Applicant’s arguments regarding 35 USC 101, 35 USC 112 (b), 35 USC 102, and 35 USC 103 filed 07/01/2022 have been fully considered and are persuasive. All rejections of claims 1-19 have been withdrawn.

Reasons for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Grokop (US 20130245986 A1) discloses detecting that a mobile device is riding with a vehicle. Sugiyama (US 2018/0356534) discloses a wearable device e.g. neck, has processor for determining behavior state of user wearing device and controlling position detection module, acceleration sensor, geomagnetic sensor, and atmospheric pressure sensor based on behavior state. Nakatani (JP 08201070A) discloses a stop state detector for vehicle provides gps to detect, mobile or stationary condition of vehicle, based on coordinates data obtained from satellite in orbit. Wilkinson (US 6140986A) discloses a screen assembly for computer display devices, has cathodoluminescent layer with color and monochrome regions attached to anode on face plate, where color region emits different lights for different excitations. Fukumoto (US 20130045752 A1) discloses an information processing apparatus, information processing method, and program. Kimishima (US 20140180626 A1) discloses an information processing apparatus, information processing method, program, and recording medium. Gobra (US 20160146946 A1) discloses a position calculation method, position calculation device, and position calculation program. Hapgood (US-10762462-B1) discloses a sensor-based customer arrival detection. Sepczuk (US-20190361588-A1) discloses an apparatus and method for providing adaptive user interface. Matsue (US-20190094386-A1) discloses a moving state determining device, electronic timepiece, moving state determining method, and storage device. Schuijers (US-20160161281-A1) discloses a device, method and system for counting the number of cycles of a periodic movement of a subject.

Regarding claims 1-19, none of the prior arts of record, either individually or in combination disclose the claim limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                 /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648